Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant’s amendment dated 08/01/2022 in which claims 1, 4 and 6 were amended, claim 5 was cancelled, claims 8-10 withdrawn, and claims 11-13 were added has been entered of record. Currently, claim 1-4 and 6-13 are pending in light of the amendment.

EXAMINER'S AMENDMENT
	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims 8-10 are cancelled.	

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-10 directed to a group non-elected without traverse.  Accordingly, claims 8-10 have been cancelled.

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: Claims 1-4, 6-7 and 11-13 are allowable.
The prior art is silent with respect to:
Claim 1. The newly amended material found in claim 1, in combination with other limitations.
Claim 6. The newly amended material found in claim 6, in combination with other limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAPPAS/Primary Examiner, Art Unit 2827